Citation Nr: 1114150	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  04-04 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for benign schwannoma.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to an increased initial evaluation for peripheral neuropathy, right lower extremity, evaluated as 10 percent disabling prior to January 15, 2009 and 30 percent disabling as of that date.

5.  Entitlement to an increased initial evaluation for peripheral neuropathy, left lower extremity, evaluated as 10 percent disabling prior to January 15, 2009 and 30 percent disabling as of that date.



WITNESSES AT HEARING ON APPEAL

Appellant, spouse and daughter


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  He had service in the Republic of Vietnam between May 6, 1966 and April 3, 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in July 2002 and November 2008.  The July 2002 rating decision denied service connection for benign schwannoma and hypertension and granted service connection for peripheral neuropathy of the bilateral lower extremities with separate 10 percent evaluations effective July 9, 2001.  The November 2008 rating decision denied service connection for bilateral hearing loss.  

The Board notes that in a December 2002 rating decision, the effective date assigned for the separate 10 percent evaluations for peripheral neuropathy of the bilateral lower extremities was amended to May 8, 2001.  

The Veteran, his wife and his daughter presented testimony before the undersigned Veterans Law Judge (VLJ) in June 2008.  A transcript of the hearing is of record.  The Board remanded the claims in August 2008 for additional development and to address due process concerns.  The actions directed by the Board, and whether the RO/Appeals Management Center (AMC) complied with them, will be discussed in more detail below.

The ratings assigned for peripheral neuropathy of the bilateral lower extremities were increased by the AMC to 30 percent, effective January 15, 2009, in a June 2009 rating decision.  Despite the increased ratings granted, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to a decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes at this juncture that the Veteran submitted a March 2010 statement in support of claim in which he stated his disagreement with the start date of the 30 percent evaluations assigned for peripheral neuropathy of the bilateral lower extremities.  The question before the Board is whether increased initial ratings are warranted for peripheral neuropathy of the bilateral lower extremities between May 8, 2001 and the present.  As the question of whether the Veteran is entitled to an effective date earlier than January 15, 2009 for these disabilities is part and parcel of his claims for increased ratings, this statement is not considered a separate claim for an earlier effective date.  

The Veteran submitted additional evidence directly to the Board in November 2010, which was accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ) and, therefore can be considered in this decision.  See 38 C.F.R. § 20.1304 (2010).

The Veteran was previously represented by the Florida Department of Veterans Affairs.  In a November 2010 letter, the Veterans of Foreign Wars of the United States (VFW) informed the Veteran that approximately 15 months after the Board's August 2008 remand, the Veteran attempted to appoint VFW as his representative but that VFW policy and procedures prohibited them from accepting representation after the substantive appeal had been filed or while a case is in remand status.  The Board subsequently contacted the Veteran to inform him of his choices, to include representing himself.  In a December 2010 response, the Veteran indicated that he wished to represent himself.  Therefore, the Board will proceed accordingly.  

The Board previously referred the issue of entitlement to service connection for erectile dysfunction, as well as a claim for entitlement to a total disability rating based upon individual unemployability, in the August 2008 decision.  There is no indication that these issues were adjudicated by the AOJ.  In addition, since the Board's August 2008 decision, the issues of entitlement to service connection for coronary artery disease, claimed as due to herbicide exposure, and tinnitus have also been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over any of these issues and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The tumor removed in February 1988 was not a soft tissue sarcoma (to include malignant schwannoma (including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas)) and there is no competent evidence establishing that the tumor, which has been classified as benign, is etiologically related to the Veteran's presumed exposure to Agent Orange.  

2.  The Veteran's hypertension had its onset during active service.  

3.  Prior to January 4, 2005, the Veteran's peripheral neuropathy of the right and left lower extremities was not manifested by any more than mild paralysis of the external popliteal (common peroneal) nerves.  

4.  The subjective and objective evidence of record dated since January 4, 2005 more nearly approximates the criteria for severe incomplete paralysis of the external popliteal (common peroneal) nerves, but not there is no evidence of complete paralysis of the external popliteal (common peroneal) nerves of either lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for benign schwannoma have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy, right lower extremity, have not been met prior to January 4, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521 (2010).

4.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity, have not been met prior to January 4, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8521 (2010).

5.  The criteria for an initial rating of 30 percent, and no higher, for peripheral neuropathy, right lower extremity, have been met as of January 4, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8521 (2010).

6.  The criteria for an initial rating of 30 percent, and no higher, for peripheral neuropathy, left lower extremity, have been met as of January 4, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8521 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010)

For certain chronic disorders, such as cardiovascular renal disease (including hypertension), service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  In addition, a presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. §§ 3.307, 3.309 (2010); 38 U.S.C.A. § 1116 (West 2002).  The term soft-tissue sarcoma includes malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas.  See 38 C.F.R. § 3.309(e).

Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).


Benign Schwannoma

The Veteran seeks entitlement to service connection for what he and his wife contend is a malignant schwannoma.  Several statements in support of his claim have been submitted and associated with the claims folder, and he and his wife also provided testimony at a personal hearing.  

To summarize, the Veteran contends that he had a tumor removed in 1988 and that this tumor was a soft tissue sarcoma of a malignant nature that is presumed to be associated with service due to his presumed exposure to herbicide agents (Agent Orange) while stationed in the Republic of Vietnam.  He, his wife, and his brother all assert that the doctors who removed this tumor informed them it had been caused by exposure to Agent Orange.  The Veteran's wife testified that the tumor was initially characterized as benign, but after all of the pathology reports, it was found to be malignant.  The Veteran also asserts that his discharge papers following removal of the tumor said it was a service-connected disability and that he was told to contact VA to be put on a list related to Agent Orange.  He contends that he was placed on the Agent Orange registry after the 1988 surgery.  The Veteran also contends that all the co-pays for which he had previously been charged were erased because the tumor was considered service-connected due to exposure to Agent Orange.  See January 2002 VA Form 21-526; VA Forms 21-4138 dated January 2002, March 2002, August 2003 (two) and May 2006; June 2008 transcript; April 2006 statement from wife; September 2010 statement from brother.  

Several other assertions have also been raised by the Veteran.  He also asserts that benign schwannoma is related to Agent Orange exposure even if it is not on the list of presumptive diseases.  See December 2002 notice of disagreement (NOD).  In an August 2006 statement in support of claim, the Veteran asserts that he had a malignant tumor that involved the nerve from a war wound, which overlaps with his exposure to Agent Orange.  He contends that exposure to Agent Orange was not recognized in 1988 when the tumor was removed and that medical research papers, cancer research centers and VA medical papers support that he had a soft tissue sarcoma of neurogenic origin, which was a malignant neoplasm of a cranial nature, schwannoma.  In a separate August 2006 statement in support of claim, the Veteran's wife asserts that in addition to being told that the Veteran's tumor had been caused by exposure to Agent Orange, they were told the tumor was caused by a gunshot wound or shrapnel.  She contends that VA conceded in 1988 that it had been caused by Agent Orange exposure.  In an October 2010 statement in support of claim, it appears that the Veteran is contending he has had a recurrence of the tumor that is consistent with incomplete excision.  

At this juncture, the Board also notes that in a few submissions, the Veteran and his wife appear to assert that the RO incorrectly denied a claim for service connection related to this tumor in 1988.  Review of the claims folder reveals that an April 1988 rating decision denied entitlement to nonservice-connected pension benefits, not entitlement to benefits for compensation.  The rating board held that the Veteran's postoperative benign schwannoma had not proven to have caused any pulmonary or neurological damage preventing the Veteran from all forms of gainful employment such that pension was disallowed.  

As noted above, the Veteran had service in Vietnam between May 6, 1966 and April 3, 1967.  See March 2002 VA Form 3101.  Therefore, it is presumed that he was exposed to herbicide agents during this timeframe.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  In light of the foregoing, the question to be resolved in this case is whether the tumor removed in 1988 qualifies as a soft-tissue sarcoma pursuant to 38 C.F.R. § 3.309(e) and is, therefore, presumptively related to service and, if not, whether service connection for the tumor is warranted on a direct basis.

The Board remanded the claim in August 2008 in pertinent part for the RO/AMC to arrange for a specialist in oncology to review the claims folder and express an opinion as to whether the tumor removed in February 1998 was a benign or malignant schwannoma.  The examiner was asked to discuss the significance of the pathological reports dated February 25, 1988 and March 4, 1988.  The Board noted that February 1988 VA medical records indicated that a chest x-ray had noted a large mass in the Veteran's right lower lobe and that he underwent surgery after computed tomography (CT) scan, during which a large mass from the posterior mediastinum just to the right of the vertical column was removed.  The Board also noted that a pathological report dated February 25, 1988 diagnosed a benign schwannoma, focally melanotic, and that another tissue examination dated March 4, 1988 noted that certain features characterized the tumor as of nerve sheath origin (schwannoma).  In light of the testimony provided by the Veteran's wife that although initially characterized as benign, the tumor was subsequently found to be malignant, the Board determined that a medical opinion is required to clarify this matter.

Before discussing the medical opinions obtained on remand, the Board will first expound on the medical evidence of record related to the tumor removed from the Veteran in February 1988.  The Veteran was admitted to the Gainesville VA Medical Center (VAMC) between February 9, 1988 and February 28, 1988 after a chest x-ray was noted to have a large mass in the right lower lobe.  The chest x-ray was taken because the Veteran had noted intermittent pain along the right costal margin, which was described as dull and increased with leaning over or lying on his right side.  He was admitted to the Medical Service and underwent extensive workup for the chest mass, including CT scan.  He was finally taken to surgery by the Cardiothoracic Service on February 22, 1988.  At surgery, a large 15 by 8 by 4 centimeter mass in the posterior mediastinum just to the right of the vertical column with the inferior margin into the diaphragm was found and excised en toto.  Frozen section showed this to be a benign schwannoma with clear margins.  See VA Form 10-1000 (emphasis added).  The Board notes that the February 22, 1988 operation report indicates that the operation performed was right exploratory thoracotomy, removal of posterior medial mass and contains a preoperative diagnosis of posterior mediastinal mass and a postoperative diagnosis of benign schwannoma.  See Standard Form 507.  

A February 25, 1988 pathology report indicates that the specimen was received fresh for frozen section and consisted of a 13 by 7 by 5 centimeter ovoid firm tumor mass with a glistening tan capsular surface.  On sectioning, the surfaces were focally cystic, yellow, tan, and firm. Some of the cystic areas contain a clear mucoid material.  Two frozen sections were done, one at the deep margin of resection as indicated by the surgeon and one at the center of the mass.  The diagnosis are schwannoma and no tumor present at margin of resection by Dr. Franzini and Dr. Hardt.  Frozen sections were submitted for permanents in cassettes labeled FS1A and 1B and a circumferential section was entirely submitted for Histology in cassettes labeled biopsy 1A through biopsy 1N.  Part two was labeled "piece of eighth rib" and was also received fresh.  It consisted of a 15 by 2 by 1 centimeter segment of rib with unremarkable external surfaces.  Representative portion was submitted for decalcification in cassette labeled #2.  The pertinent diagnosis was posterior mediastinum, excision: Schwannoma (benign), focally melanotic, completely excised.  See Standard Forms 515 and 507.  

A February 29, 1988 medical record contains a diagnosis of spindle cell tumor in posterior mediastinum.  A March 4, 1988 pathological report reveals spindle, stellate cells with long, thin cell processes were interspersed with abundant collagenous matrix occasional intercellular junctions attached cell bodies and processes.  Discontinuous basal lamina invests some of the cells and their processes.  Intermediate filaments were abundant, particularly in the processes.  The pathologist reported that these features characterized the tumor as of nerve sheath origin (schwannoma).  See Standard Form 515.  Private treatment records from Shands Hospital contain a clinical history of benign schwannoma (March 9, 1988 record) and large schwannoma (benign) (March 10, 1988 record).  

The Board will also discuss medical evidence of record that was associated with the claims folder after the 1988 surgery.  In pertinent part, the Veteran underwent an Agent Orange Protocol examination in January 2002, at which time one of his chief complaints was soft tissue tumor - sarcoma type of neurogenic origin.  The Veteran reported it was a large tumor in the right lung and around spine and workup done here (Gainesville VAMC) and tumor and couple ribs removed in 1988.  He indicated that Dr. C. in CT department did a training film regarding the 1988 surgery.  The Veteran also indicated that a physician from Shands indicated that it may have been related to exposure to Agent Orange.  He reported that the entire tumor, but no lymph nodes, had been removed and that he was told it was not malignant.  The Veteran contended that he continued to have pain post surgically and had not filed a claim with a service office.  Following detailed physical examination, the assessment was history of soft tissue sarcoma of neurogenic origin (surgery here in 1988 - record not available on computer but likely in hard chart file in medical records - as soft tissue sarcoma is presumptively associated with Agent Orange Exposure (AOE), suggested Veteran discuss with the Service Officer here as he could request old records for review in filing claim).  

In a January 10, 2002 addendum to the Agent Orange Protocol examination, it was noted that the medical record chart had been received for review, to include the pathological report pertinent to removal or right posterior mediastinal mass February 22, 1988.  The pathological report was noted to indicate diagnoses of posterior mediastinum, excision: schwannoma (benign), focally melanotic, completely excised; and eight rib, partial resection: submitted for decalcification; an addendum will follow if contributory.  The author of the addendum indicated that no addendum to the report was noted and that, additionally, in the hospital discharge summary of February 22, 1988 the following was dictated: "At surgery, a large 15 by 8 by 4 centimeter mass in the posterior mediastinum just to the right of the vertical column with the inferior margin into the diaphragm was found and excised en toto.  Frozen section showed this to be a benign schwannoma with clear margins."  The author went on to say that in reviewing the Agent Orange Brief regarding soft tissue sarcomas, it is noted "malignant schwannoma" is included but not benign schwannoma.  The author noted that she would forward to a physician for further review as it appears the Veteran may not be eligible to file a claim regarding his complaint of soft tissue sarcoma.  

A subsequent January 10, 2002 addendum from the physician indicated that he agreed that benign schwannomas are not included in the VA definition of "soft tissue sarcomas" as stated in the January 2002 Agent Orange Brief.  "Therefore, the Veteran's tumor does NOT appear to be presumptively related to AOE.  Due to its rarity, the diagnosis of "benign schwannoma" should be included on this Veteran's Registry Codesheet.  If this Veteran would like to pursue a compensation claim (despite the above info), he can speak with a Service Officer."  The physician also noted that if the Veteran was asymptomatic, he did not believe any further work-up was needed at that time for history of chest mass, especially given fairly normal chest x-ray; however, if Veteran has suggestive symptoms (e.g. back/chest wall pain, shortness of breath, etc.) a chest CT would be advisable.  

The Veteran was seen for an Agent Orange Follow-up examination in May 2002, specifically for results of a CT scan of his chest and abdomen conducted May 15, 2002.  It was noted that the Veteran had reported pain in the right chest and right upper quadrant (RUQ) of the abdomen since surgery to remove mass (benign schwannoma per path report) in 1988.  Chest x-ray was also done as per radiology protocol for correlation with CT scan.  The examiner noted the January 2002 addendum to the original examination and included the findings of the May 2002 chest x-ray and May 2002 CT of the chest and abdomen.  The x-ray report indicated, in pertinent part, that the heart and mediastinal structures appeared unremarkable; scarring was once again seen at the right lung base, unchanged since previous study, probably related to previous surgery.  The impression was no acute disease seen and no significant change compared to March 12, 2002.  The CT report indicated, in pertinent part, that multiple scans were obtained and that correlation was made with the pervious chest x-ray of March 12, 2002.  No discrete lung mass or acute infiltrate seen within the limits of the study.  There was history of a mass, thought to be a schwannoma, removed from the right side of the chest.  Scarring was seen at the right lung base near the costophrenic angle and there was a calcific density seen at the right lower lung posteromedially on scan, possibly related to previous surgery and/or trauma to the rib in this area.  The impression was no discrete lung mass or mediastinal adenopathy seen; there is a past history of mass removed from the right side of the chest which was extending to the diaphragm according to clinical history available; some postop changes seen on the right side as discussed.  The examiner provided an assessment of benign schwannoma - not presumptively associated with Agent Orange exposure.  She noted that the Veteran had filed a claim and was awaiting disposition.  It was also noted that no further follow-up was needed in Environmental Agents clinic and that the Veteran would continue to follow up with his primary care physician.  

The opinion requested by the Board was obtained in January 2009.  Extensive review of the claims folder was reportedly conducted and the opinion was that the Veteran's tumor removed in February 1988 was a benign schwannoma as confirmed by the pathology report.  The rationale in support of the opinion was medical literature review, medical records review and clinical experience.  The examiner specifically reported the findings of the February 25, 1988 and March 4, 1988 pathology reports.  The examiner also noted that the Veteran's mediastinal mass had been described as schwannoma - benign from his surgery in 1988 up until June 15, 2001, when it was first SUBJECTIVELY described as "soft tissue sarcoma."  The examiner indicated that extensive review of the claims folder was silent for any OBJECTIVE documentation or surgical pathology report confirming a diagnosis of soft tissue sarcoma or soft tissue tumor - sarcoma type of neurogenic origin.  The following VA treatment records were specifically noted and their findings reported: CPRS notes dated June 15, 2001 and January 4, 2002; addendum reports dated January 4, 2002, January 7, 2002, January 10, 2002, January 17, 2002; May 23, 2002 CPRS - Agent Orange Protocol Exam - Agent Orange Follow-up Exam.  

The opinion obtained in January 2009 and discussed above was provided by an Advanced Registered Nurse Practitioner (ARNP) rather than a specialist in oncology, as requested by the Board in its August 2008 remand.  As such, the Board subsequently sought an expert medical opinion from an oncology specialist, which was provided in a July 2010 memorandum from Dr. F. Robert, Chief, Hematology/Oncology.  The Board asked the specialist to discuss whether the tumor removed in February 1988 was a benign or malignant schwannoma and requested that the significance of the pathological reports dated February 25, 1988 and March 4, 1988 be discussed in providing the opinion.  

Dr. Robert reported that he was not able to find a detailed histological description of the pathologic specimen resected in February 1988.  The pathology was reported by Dr. Daisy A. Franzini as a "13.0 x 7.0 x 5 cm firm tumor mass that was focally cystic, yellow, tan and firm.  Some of the cystic areas contain a clear mucoid material, and no tumor was present at margin of resection."  An addendum refined to a spindle, stellate cells with abundant collagenous matrix.  Dr. Robert reported that the histological description and the clinical features (non-metastic, encapsulated and completely resected) are in favor of neoplastic tumor, with benign characteristics; and is more consistent with collagenous schwannoma.  These benign neurogenic tumors have the capability of a subsequent malignant transformation.  Its benign nature is also supported by the fact that after many years of the surgical resection, there has been no evidence of local recurrent disease or metastases.  

The record contains two medical opinions, one from a specialist in oncology, that establish the tumor removed in February 1988 cannot be classified as a soft-tissue sarcoma.  First and foremost, the tumor has never been described in any of the medical records or pathology reports as a malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas.  Secondly, the January 2009 opinion obtained following the Board's August 2008 remand indicated that the tumor removed in February 1988 was a benign schwannoma as confirmed by the pathology report.  Interestingly, the examiner who provided the opinion reported that the mediastinal mass discovered in 1988 had been described as a benign schwannoma from the time the surgery to remove it was performed in 1988 until June 15, 2001, when the Veteran began to report a history of soft tissue sarcoma.  The examiner went on to report that there was no objective documentation or surgical pathology report confirming a diagnosis of soft tissue sarcoma or soft tissue tumor - sarcoma type of neurogenic origin.  As such, any reference to soft tissue sarcoma or sarcoma type tumor of neurogenic origin was based on the Veteran's subjective history rather than on medical records and/or pathology reports.  Lastly, the specialist in oncology determined that the histological description and clinical features noted on the February 25, 1988 and March 4, 1988 pathology reports were in favor of a neoplastic tumor with benign characteristics, and was more consistent with collagenous schwannoma.  

While the Board is sympathetic to the contentions raised by the Veteran and his wife that they were told the tumor was malignant, in the absence of any medical evidence establishing that the tumor removed in 1988 was or could be classified as a soft-tissue sarcoma, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  

The only remaining method for establishing service connection is directly under 38 C.F.R. § 3.303(d), when it is established that the disease diagnosed after discharge is the result of service.  See Combee, 34 F.3d at 1039.  To prevail under this theory, the evidence must show a nexus between the Veteran's benign schwannoma and the presumed in-service exposure to Agent Orange.  

The Board is again sympathetic to the contention raised by the Veteran, his wife and his brother that doctors who removed the tumor in 1988 informed them it had been caused by his exposure to Agent Orange.  Review of the claims folder, however, is devoid of any medical evidence to support these contentions, as neither the medical documentation contemporaneous to the discovery and removal of the tumor in 1988, nor the medical evidence of record dated after that time, contains an opinion linking the tumor to Agent Orange exposure.  It must be noted that the U.S. Court of Appeals for Veterans Claims has held that a lay person's statement about what a physician told him or her, i.e., "hearsay medical evidence," cannot constitute medical evidence, as "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Additionally, the Veteran, his wife and his brother are not competent to provide an opinion as to the etiology of the benign schwannoma, as this is purely a medical determination.  Medical evidence is generally required to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  

The Board also addresses the Veteran's contention raised in October 2010, following his receipt of the expert medical opinion provided in July 2010, that he has had a recurrence of the tumor that is consistent with incomplete excision.  Dr. Robert specifically noted, however, that although benign neurogenic tumors have the capability of a subsequent malignant transformation, the benign nature of the Veteran's tumor is supported by the fact that after many years of the surgical resection, there has been no evidence of local recurrent disease or metastases.  This contention is not supported by the record because Dr. Robert indicated that there is no evidence or recurrence and the Veteran's assertion that he has had such recurrence does not constitute competent medical evidence.  See Espiritu, 2 Vet App. at 494.  

The Board acknowledges the voluminous amount of medical information submitted by the Veteran and his wife in support of his claim (to include, among others, articles on malignant melanotic schwannoma, herbicide exposure, epithelial keratins, epithelial cells, Schwann cells, cell junctions, tumor types, malignant schwannoma, neurogenic sarcoma, and malignant peripheral nerve sheath tumors (MPNST)).  To the extent that the Veteran is attempting to extrapolate from this literature that the tumor removed in February 1988 was anything but benign, or that the tumor was caused by his exposure to Agent Orange, such extrapolation would constitute nothing more than an unsubstantiated medical opinion by a lay person rather than a conclusion based on the medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


Hypertension

The Veteran also seeks entitlement to service connection for hypertension.  There have been many arguments advanced by the Veteran and his wife throughout his appeal.  It appears that he contends his pre-enlistment examination showed high blood pressure but that it remained under control during service.  The Veteran and his wife report that the Veteran was diagnosed with hypertension in 1988, when he was diagnosed with diabetes and when the tumor was discovered, and that medications were prescribed.  The Veteran asserts that when control over his diabetes mellitus declined after years of being able to maintain the disease, his blood pressure problems started and that he was next treated again in 2001.  In one statement, he contends that if VA insists that he has a history of hypertension, then his position is that it was aggravated by his diabetes mellitus; his wife, however, testified that it was not their contention that diabetes caused the Veteran's hypertension, but rather that hypertension was caused by the tumor.  In another statement, the Veteran contends that hypertension is a result of his exposure to herbicides and that medical evidence shows a direct link between hypertension and diabetes.  See January 2002 VA Form 21-526; January 2002 VA Form 21-4138; NODs dated September 2002 and December 2002; wife's April 2006 statement; June 2008 transcript; Veteran's statements dated December 2008 and October 2010.  

The Veteran's service treatment records show that on pre-induction examination in July 1964, the Veteran gave a history of high blood pressure.  His blood pressure reading at that time was 140/90, and the examiner noted a history of hypertension, unverified.  See reports of medical history and examination.  On induction examination in May 1965, the Veteran again gave a history of high blood pressure.  His blood pressure reading was 130/88 and the examiner noted transient increased blood pressure accompanied by headaches and dizziness.  Id.  During service, the Veteran complained of light-headed dizziness and gave a history of trouble with high blood pressure over the past couple of years and reported occurrences of blurred vision when sitting or standing suddenly over the past four years.  His blood pressure was recorded as 130/90 and the examiner's impression was questionable borderline hypertension.  See November 1965 health record.  At the time of his separation from service, the Veteran again reported high blood pressure but no notations related to this were made at that time.  The Veteran's blood pressure was recorded as 136/86.  See May 1967 reports of medical examination and history.  

The post-service medical evidence of record shows that the Veteran was diagnosed with hypertension in February 1988, at which time he gave a history of hypertension and/or borderline hypertension for 25 years.  See medical record; see also February 1988 VA Form 10-1000.  

The Veteran underwent a VA compensation and pension (C&P) hypertension examination in May 2002, at which time his claims folder was available for review.  He reported exposure to Agent Orange while in Vietnam.  The Veteran also reported that he was initially diagnosed with diabetes mellitus in 1992 and treated with weight reduction and exercise, after which he was started on antiglycemic medications in 1999.  He asserted that his hypertension was diagnosed approximately 10 years prior and, initially, he suffered from symptoms of headache when his blood pressure was significantly elevated.  He started taking antihypertensive medications approximately one or two years ago and indicated that his blood pressure had generally been under fairly poor control with an average systolic pressure of 160 mmHg.  On physical examination, the Veteran's blood pressure was recorded at 183-196/79-103 mmHg.  The assessment was hypertension and the examiner noted that it was under very poor control today with a blood pressure ranging from 183-196/79-103 mmHg.  The examiner also noted evidence of AV nicking on retinoscopy but no evidence of coronary artery disease or congestive heart failure.  It was the examiner's opinion that it would be speculative to say that the Veteran's hypertension was caused by his diabetes when they were diagnosed at approximately the same time.  

The Veteran underwent a VA C&P peripheral nerves examination in August 2005, at which time his claims folder and medical records were available and reviewed.  In pertinent part, it was noted that he had a history of hypertension and had been diagnosed with hypertension for many years, at approximately the same time as his diabetes mellitus (which, at the time of this examination, was noted to be approximately 1988).  Physical examination revealed two blood pressure readings of 135/85 mmHg and one reading of 132/82 mmHg.  The impression was hypertension.  The examiner noted that the Veteran's blood pressure was under reasonable control and was of the opinion that hypertension was less likely than not related to diabetes mellitus.  

The Board remanded the claim in August 2008 in order to obtain an opinion from an expert in cardiovascular disease as to the date of onset of the Veteran's hypertension and for an opinion as to whether the Veteran, to a medical certainty, had hypertension prior to active service (May 1965 to June 1967) and, if so, whether he suffered a permanent increase in the severity of the preexisting hypertension during service that was not due to the natural progress of the pathology.  The expert was also asked to provide an opinion as to whether it was at least as likely as not that the Veteran's hypertension had its onset during active service (May 1965 to June 1967) or was related to any in-service injury or disease.  In answering this question, the expert was asked to discuss the significance of the complaints and findings noted in November 1965.  Lastly, the expert was asked to provide an opinion as to whether it is at least as likely as not that hypertension was either caused or aggravated by his service-connected diabetes mellitus.  

The requested opinion was provided in January 2009 by the same ARNP who provided the opinion regarding the benign schwannoma.  The ARNP reported that extensive review of the Veteran's claims folder had been conducted and provided an opinion that it would be with resort to mere speculation to say to a medical certainty that the Veteran's hypertension onset prior to his active service from May 1965 to June 1967.  The ARNP was of the opinion that the Veteran's hypertension was not aggravated beyond its natural progression during active duty.  The rationale used in support of these opinions was review of medical literature and medical records and clinical experience.  The ARNP specifically cited service treatment records dated July 1964, May 1965, November 1965 and May 1967 in determining that there was no objective evidence to support a finding that hypertension by history was aggravated beyond its natural progression during active duty.  

The ARNP also was of the opinion that it was less likely as not that the Veteran's hypertension had its onset during active service and that hypertension was not related to any in-service disease or injury.  The rationale was review of the medical literature and records and clinical experience and the ARNP specifically cited service treatment records dated July 1964 and May 1965 in finding that there was no objective evidence to support that hypertension was related to service.  Lastly, the ARNP provided an opinion that the Veteran's hypertension was not caused by or aggravated by the Veteran's service-connected diabetes mellitus.  The rationale again was review of the medical literature and records and clinical experience and the ARNP specifically noted the findings as reported in the July 2002 rating decision, to include the opinion provided by a VA examiner that it would be speculative to say that hypertension was caused by diabetes when they were diagnosed at approximately the same time, when noting that she was in agreement with the opinion and that there was no objective evidence to support that hypertension was either caused by or aggravated by diabetes mellitus.  

As noted, the opinion obtained in January 2009 and discussed above was provided by an ARNP rather than a specialist in cardiovascular disease, as requested by the Board in its August 2008 remand.  As such, the Board subsequently sought an expert medical opinion from a specialist in cardiovascular disease, which was provided in a December 2009 memorandum from Dr. G.J. Perry, Chief, Cardiology Section and Professor of Medicine, Division of Cardiovascular Diseases.  The same questions were posed by the Board.  

Dr. Perry provided background information by noting that the definition of hypertension had evolved over the years, with the most recent definition (JNC VII on Prevention, Detection, Evaluation and Treatment of High Blood Pressure) being an average blood pressure greater than or equal to 140/90 based on two or more readings on at least two separate visits.  Dr. Perry also noted that pre-hypertension is defined as an average systolic blood pressure of 120-139 mmHg or diastolic blood pressure of 80-89 mmHg.  Dr. Perry indicated that pre-hypertension is not a disease, but identifies a group of people at high risk to subsequently develop hypertension.  

In answering the question whether the Veteran, to a medical certainty, had hypertension prior to his active service from May 1965 to June 1967, Dr. Perry indicated that the Veteran had a blood pressure reading in the hypertensive range (140/90) on his pre-induction examination and he also had a medical history of "hypertension," though documentation to support that directly (blood pressure (BP) measurements) are not available in the VA record.  A diagnosis of hypertension to a medical certainty is based on the average of two or more BP measurements in the hypertensive range (greater than or equal to 140/90) obtained at two or more outpatient visits.  This level of certainty is not documented in the medical record; however, there is sufficient documentation in the record to support a diagnosis of pre-hypertension prior to indication into the military since a second blood pressure at the time of induction (130/88) was in the pre-hypertensive range.  Therefore, at the time of induction, the Veteran either had pre-hypertension or early grade I hypertension, but there is not evidence to a medical certainty to support the latter.  

In answering the question of whether it is at least as likely as not that the Veteran's hypertension had its clinical onset during active service from May 1965 to June 1967, Dr. Perry answered in the negative, while indicating that there was no evidence in the records provided to document the onset of hypertension, as defined above, during the period of active service.  The symptoms reported in November 1965 were non-specific and do not indicate that he had hypertension.  The BP reading at that time was 130/90.  The diastolic pressure is in the hypertensive range but overall, the BP is lower than the pre-induction BP.  The post-service BP (136/86) was not in the hypertensive range.  The overall pattern of blood pressure pre-induction, during service, and at time of separation from service is suggestive of either pre-hypertension or early grade I hypertension, with no worsening or aggravation of the hypertension during the time of service compared to pre-induction.  With regards to herbicidal agents, the Institute of Medicine reported in 2007 a possible association between Agent Orange exposure and hypertension, but noted that the evidence was limited and studies were contradictory.  The herbicide exposure clearly did not aggravate his blood pressure during service as his blood pressure during service was no higher, on average, than prior to service.  Whether Agent Orange contributed to the development of hypertension later in life cannot be determined from the current literature.  Thus, it is not at least as likely as not that the herbicide caused his hypertension.  

In answering the question as to whether it is at least as likely as not that the Veteran's hypertension was either caused or aggravated by his service-connected diabetes mellitus, Dr. Perry indicated that there is no evidence to suggest that hypertension was aggravated by diabetes.  Diabetes does not directly cause hypertension, but can indirectly cause or worsen hypertension through the development of diabetic nephropathy.  There is no evidence in the case of this Veteran that diabetic nephropathy preceding the onset of hypertension.

In summary, Dr. Perry reported that pre-hypertension (BP 120-139/80-89) is a known risk factor for the subsequent development of hypertension.  Available records would indicate that he had either pre-hypertension or mild grade I hypertension at the time of induction, as well as during his medical service (all readings from those times in either the pre-hypertensive or early hypertensive range, JNC VII on Prevention, Detection, Evaluation and Treatment of High Blood Pressure).  His BP measured at separation from service (136/86) was again in the pre-hypertensive range.  The overall trend of the pressure readings is not suggestive of onset of hypertension during service, or aggravation during service, as the blood pressure did not rise during that time.  The subsequent development of hypertension later in life is consistent with the known natural history of pre-hypertension.  

The evidence of record supports the claim for service connection for hypertension.  A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  

As noted, veterans are presumed to have entered service in sound condition as to their health.  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).  The Veteran's service treatment records reveal a history of unverified hypertension at the time of a July 1964 pre-induction examination in July 1964, and a finding of questionable borderline hypertension in November 1965.  As a diagnosis of hypertension was not noted upon entry onto active duty, the Veteran is presumed sound.

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  The VA ARNP reported in January 2009 that it would be with resort to mere speculation to say to a medical certainty that the Veteran's hypertension had its onset prior to his active service.  In addition, Dr. Perry stated unequivocally that there was no evidence to a medical certainty to support a finding of hypertension at the time of induction.  Thus, the evidence does not clearly and unmistakably show that hypertension existed prior to service.  

The evidence is in equipoise as to whether the Veteran's hypertension had its onset in service.  Dr. G.J. Perry, Chief, Cardiology Section and Professor of Medicine, Division of Cardiovascular Diseases, in answering the question of whether it is at least as likely as not that the Veteran's hypertension had its clinical onset during active service from May 1965 to June 1967, answered in the negative, indicating that there was no evidence in the records provided to document the onset of hypertension, as defined above, during the period of active service.  However, Dr. Perry also stated that the overall pattern of blood pressure pre-induction, during service, and at time of separation from service is suggestive of either pre-hypertension or early grade I hypertension.  To the extent that Dr. Perry indicated that early grade I hypertension was present during service, his opinion is in favor of the Veteran's claim.  Resolving doubt in the Veteran's favor, the Board finds that the Veteran was shown to have early grade I hypertension during service.  Hypertension is a chronic disability.  See 38 U.S.C.A. § 1101.  As the Veteran also has a current diagnosis of hypertension, service connection is warranted.

II.  Increased ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence in this case, however, does not support the assignment of staged ratings beyond those already implemented by the RO.

Service connection for peripheral neuropathy of the right and left lower extremities was granted pursuant to 38 C.F.R. § 4.124a, DC 8521 as secondary to service-connected type II diabetes mellitus.  Separate 10 percent evaluations were assigned effective July 9, 2001.  See July 2002 rating decision.  As noted above, the effective date assigned for the separate 10 percent evaluations was subsequently amended to May 8, 2001 and the ratings were also subsequently increased to 30 percent, effective January 15, 2009.  See December 2002 and June 2009 rating decisions.  As such, the Board will determine whether the Veteran is entitled to ratings in excess of 10 percent between May 8, 2001 and January 14, 2009 and ratings in excess of 30 percent as of January 15, 2009.  

The Veteran contends that he is entitled to increased ratings because the condition of his bilateral lower extremities is progressively worsening.  He reports numbness in the two toes of his right foot; occasional loss of feeling in the right foot/leg; continuous pain with tingling; occasionally feeling like his feet do not operate correctly because he stumbles and falls; no feeling up to his ankle; leg spasms at night; numbness and spasm when walking; and requiring his wife to put on his socks and shoes.  The Veteran also indicates that his feet are cold all of the time and that his medication dosage (Gabapentin) was maxed out for several year prior to when the 30 percent ratings were established until his body could not tolerate the maximum dosage.  See VA Forms 21-4138 dated March 2002 and May 2006; July 2003 VA Form 9; statements in support of claim received December 2008 and March 2010.  

During his June 2008 hearing, the Veteran testified that his symptoms included pain, an inability to walk far, an inability to control his feet as well as he could, and numbness.  His wife reported that the Veteran is unable to pick up his feet, that he barely moves, that he cannot walk very well, that he cannot make very long strides and shuffles his feet, and that he has fallen.  See hearing transcript.  

In a lay statement received in December 2008 in support of the Veteran's claim, S.C. reports that she has known the Veteran for many years and that he is in constant pain and has loss of feeling in his feet and legs.  

Under DC 8521, which concerns paralysis of the external popliteal (common peroneal) nerve, mild, incomplete paralysis of this nerve warrants a 10 percent rating; moderate, incomplete paralysis warrants a 20 percent rating; and, severe, incomplete paralysis warrants a 30 percent rating.  Complete paralysis; foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, warrants a 40 percent disability rating.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran underwent a VA Agent Orange Protocol examination in January 2002, at which time he reported occasional extremity edema in the lower legs and feet, not present at the time of the examination, but denied claudication and varicose veins.  He also reported decreased sensation in the left foot but denied paresthesia and hyperesthesia.  Physical examination of his extremities revealed no ulcers, though there were heavy calluses on the medial and plantar surfaces, primarily, of the major toes.  There was no edema and neuromuscular examination revealed bilateral lower extremity strength of 5/5, normal sensation to 10gm monofilament, no focal deficits, 2+ pulses, bilaterally, and 2+ reflexes.  

A February 2002 podiatry consult reveals that the Veteran had palpable posterior tibial (PT) and dorsalis pedis (DP) pulses with intact sensation.  A May 2002 general primary care note reveals that examination of the Veteran's extremities revealed no tenderness, gait deficit or peripheral edema.  

The Veteran underwent a VA C&P hypertension examination in May 2002, at which time his claims folder was reviewed.  In pertinent part, he denied a history of peripheral vascular disease or claudication, but reported decreased sensation in the second and third toes of his left foot.  Physical examination revealed that the Veteran's extremities were without clubbing, cyanosis or edema; dorsalis pedis and posterior tibialis pulse were 1+ bilaterally and there was decreased sensation to pinprick in the bilateral feet during neurological examination.  The assessment of diabetes mellitus included a statement by the examiner that the Veteran complained of decreased sensation in the second and third toes of his left foot and had decreased sensation to pinprick testing in his bilateral feet.  No diagnosis related to the Veteran's complaints or the objective findings was provided.  

A July 2002 primary care note reveals that examination of the Veteran's extremities revealed no edema but DP pulses were bilaterally faint and PT pulses could not be palpated.  Both feet were reported as warm with slight sensation.  The assessment at that time was questionable lower extremity neuropathy.  In October 2002, the Veteran's extremities revealed no pedal edema and PT pulses were 2+.  See primary care note.  An October 2002 EMG consult note reports that the Veteran was referred by primary care for neuropathy and was noted to have numbness in his toes for the past three to four years, which was steadily worsening.  The examiner noted that no significant physical findings were noted related to the presenting complaints.  The procedure revealed distal symmetrical axonal and demyelinating type of sensory motor neuropathy; absence of sural SNAPs; spontaneous activity of the distal lower extremity muscles on EMG; slow distal motor conduction and prolonged motor and sensory distal latencies; prolonged duration of proximal CMAP compared to duration of distal CAMAP; and normal F latency.  There was no evidence of left or right lumbar or sacral radiculopathy.  

A January 2003 cardiology consult note reports that examination of the Veteran's extremities revealed mild bilateral edema, normal pedal pulses and no femoral bruits.  A March 2003 addendum reports that femoral pulses and DP pulses were 2+ bilaterally but PT pulses were 0 bilaterally.  An August 2003 primary care note reveals that examination of the Veteran's feet revealed 1+ DP and PT pulses, intact propioception, and intact sensation at 10 grams.  

A July 2004 primary care note reveals that the Veteran was seen for his yearly examination with a history of neuropathy of the bilateral lower extremities noted.  Physical examination revealed 1+ edema and no palpable pulses of the lower extremities.  Neurological examination revealed 1+ deep tendon reflexes in the lower extremities with intact sensation and strength of 5/5.  The assessment was neuropathy of the bilateral lower extremities.  

A January 4, 2005 primary care note reveals that the Veteran was seen for follow-up, at which time he reported that the neuropathy pain had worsened.  He reported pain in the bilateral upper legs and anterior and posterior portions of the leg without radiation of pain down the back of the leg.  The Veteran denied any calf cramping.  Physical examination did not include any findings related to the Veteran's extremities.  The assessment was worsened neuropathy.  

The Veteran underwent a VA C&P peripheral nerves examination in August 2005, at which time his claims folder and medical records were reviewed.  In pertinent part, he reported a history of lower extremity numbness and weakness, diagnosed at approximately the same time as his diabetes mellitus.  The examiner noted that the Veteran was service-connected for paralysis of the external popliteal nerve following nerve injury after a surgery on the left leg.  The Veteran reported that the numbness had been persistent since surgery but that he also experienced numbness bilaterally that was different than his prior surgical changes.  The examiner noted that the Veteran had an EMG performed in October 2002 and that at that time, the conclusion was distal symmetrical axonal and demyelinating-type sensory motor neuropathy.  The Veteran reported a slow, gradual course since onset and denied any significant flare-ups, stating that most of the time, his symptoms are about the same.  Precipitating factors included standing on his feet all day; alleviating factors included lying down.  Frequency was described as constant and severity was reported as waxing and waning, but some times as much as moderately severe with weakness, pain and numbness.  Duration was constant and flare-ups included pain, weakness and fatigue, but no functional loss.  

The examiner noted that current treatment included Gabapentin.  The examiner noted that at one time he had some improvement in his symptoms with this medication, but was currently not.  It was also noted that the Veteran had associated paresthesias and dysesthesias.  In regard to how the condition interfered with his daily activity, the Veteran reported that it was hard to do anything.  More specifically, he reported that it was difficult for him to walk distances.  The Veteran reported that he was able to walk in on the day of the examination from the parking lot without difficulty, but said much further than that would have required him to stop secondary to pain in his feet and numbness.  Specific nerves were noted by the examiner to include the small nerves of the bilateral lower extremities.  

Physical examination revealed no clubbing, cyanosis or edema of the bilateral extremities, though there was a significant decrease to monofilament testing of the bilateral lower extremities to the level of the mid ankle.  Positional sensing was also not bilaterally intact.  The impression was peripheral neuropathy.  

A November 2005 vascular consult note reveals that the Veteran was referred for evaluation of thigh pain and decreased pedal pulses.  He presented that day with complaints of paresthesias occurring with standing as well as walking, of variable time frame but progressively getting worse over the prior year.  It was noted that recent EMG testing revealed distal symmetrical axonal and demyelinating type of sensory motor neuropathy.  On examination, the Veteran had palpable pedal pulses.  The impression was non-vascular etiology of leg pains.  

An April 2008 primary care note reveals that review of the Veteran's neurological system revealed that his feet had been numb for years.  Examination of his extremities revealed no edema.  A December 2008 primary care note contained the same findings, though examination of the Veteran's right foot revealed that the 1st MTP was red, swollen and tender.  

The Veteran underwent a VA C&P peripheral nerves examination on January 15, 2009, at which time his claims folder and medical records were reviewed.  In pertinent part, he reported that since his August 2005 VA examination, he had gotten worse with more pain in his feet and the back of his legs.  The Veteran indicated that it can be stabbing, aching, numb and tingling and he asserted that his feet and legs did not seem to work as well.  Current treatment was reported as medication in the form of Gabapentin with a fair response.  The Veteran denied history of hospitalization or surgery and trauma to the nerve.  Pertinent peripheral nerve symptoms were noted to include numbness, paresthesias and pain on both legs and feet.  The examiner noted that the Veteran had fallen that month injuring his right knee resulting in antalgia gait and the use of a cane.  

In pertinent part, motor examination revealed muscle strength of four in the bilateral lower extensor digitorum brevis and longus muscles which caused functional impairment of the extensor big toes and affected the peripheral motor nerves.  Sensory function testing revealed right lower decreased vibration to the hip, decreased pain from the toes to mid-thigh, decreased light touch from the toes to mid-thigh, decreased position sense in the toes and foot, and decreased small and larger fiber sensory nerves from the toes to mid-thigh (cold).  A detailed reflex examination of the peripheral nerves revealed, in pertinent part, 1+ bilateral knee reflexes, 0 bilateral ankle reflexes, and normal bilateral plantar flexion (Babinski reflex).  The examiner reported that there was no muscle atrophy, abnormal muscle tone or bulk, or tremors, tics or other abnormal movements.  The nerve disorder did not affect the function of any joint but the examiner reported that gait and balance were abnormal in the sense that the Veteran had an antalgic gait and mild balance problem.  The October 2002 EMG study findings were included by the examiner.  

In pertinent part, the Veteran was diagnosed with sensorimotor polyneuropathy of the bilateral lower extremities.  The etiology of the problem was reported to be diabetes and the examiner noted nerve dysfunction, paralysis, neuritis and neuralgia.  Effects on usual daily activities were noted, to include mild effect on feeding, toileting and grooming; moderate effect on chores, recreation, traveling, bathing and dressing; and severe effect on shopping, exercise and sports.  The examiner also noted, in pertinent part, that there was mild motor involvement (paralysis) of the toes and severe sensory involvement in the legs and feet on both sides.

The Board finds that the evidence of record supports the assignment of 30 percent ratings for the Veteran's peripheral neuropathy of the right and left lower extremities as of January 4, 2005, the date on which a VA treatment record showed that his neuropathy had worsened.  Shortly thereafter on VA examination in August 2005, he had subjective complaints of paresthesias and dysesthesias and there was objective evidence of a significant decrease to monofilament testing of the bilateral lower extremities to the level of the mid ankle and positional sensing was reported as not intact bilaterally.  The Board finds that the subjective and objective evidence supports the assignment of a 30 percent rating for both lower extremities as these findings more nearly approximate the criteria for severe incomplete paralysis of the external popliteal (common peroneal) nerves.  

Ratings in excess of 10 percent for the Veteran's peripheral neuropathy of the right and left lower extremities, however, are not warranted prior to January 4, 2005.  This is so because the evidence of record dated between July 9, 2001, when service connection for these disabilities was established, and January 4, 2005, does not show that the peripheral neuropathy was exhibited by any more than mild paralysis of the external popliteal (common peroneal) nerves.  The Board acknowledges the assertions raised by both the Veteran and his wife prior to January 4, 2005 and finds that they are both competent and credible.  See Layno, 6 Vet. App. at 469-71.  It finds, however, that the objective evidence of record more nearly approximates the criteria for mild paralysis of the external popliteal (common peroneal) nerves.  For example, at the time of the January 2002 VA Agent Orange Protocol examination, bilateral lower extremity strength was reported as 5/5, sensation was described as normal, there were no focal deficits, and bilateral pulses and reflexes were normal.  Although in subsequent records there is objective evidence of decreased sensation and faint or absent pulses, these findings were not consistent, nor is there any indication that these deficits were of moderate or severe disability.  See May 2002 VA C&P hypertension examination report (DP and PT pulses 1+ bilaterally; decreased sensation to pinprick in bilateral feet); July 2002 primary care note (DP pulses bilaterally faint; PT pulses not palpated); October 2002 primary care note (2+ PT pulses); October 2002 EMG consult note (no significant physical findings related to presenting complaints of steadily worsening toe numbness); March 2003 addendum (femoral pulses and DP pulses 2+ bilaterally; PT pulses bilaterally absent); August 2003 primary care note (1+ DP and PT pulses; intact propioception; intact sensation); July 2004 primary care note (no palpable pulses; 1+ deep tendon reflexes; intact sensation; 5/5 strength).

The evidence of record also does not support the assignment of ratings in excess of 30 percent as of January 4, 2005, as there has been no evidence that either of the Veteran's bilateral lower extremities manifested complete paralysis of the external popliteal (common peroneal) nerves, with foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, lost extension (dorsal flexion) of the proximal phalanges of the toes and/or lost abduction of the toes, or weakened adduction.  There were also no findings to support that either lower extremity manifested anesthesia covering the entire dorsum of the foot and toes.  Rather, on VA examination in January 2009 the examiner noted mild motor involvement (paralysis) of the toes and severe sensory involvement in the bilateral feet.  These findings support the assignment of separate 30 percent ratings, but no higher.  In so finding, the Board reiterates that 38 C.F.R. § 4.124a specifically indicates that when findings are wholly sensory, the rating should be for, at most, the moderate degree.

The Board acknowledges the medical information submitted by the Veteran in support of his claim, namely information on the medications used to treat neuropathy.  To the extent that the Veteran is attempting to extrapolate from this literature that his service-connected condition has worsened, such extrapolation would constitute nothing more than an unsubstantiated medical opinion by a lay person rather than a conclusion based on the medical evidence of record.  See Colvin, 1 Vet. App. at 171.

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's peripheral neuropathy of the bilateral lower extremities, to include subjective complaints of pain, decreased sensation, numbness, occasional loss of feeling, tingling and an inability to walk far or control his feet, and objective evidence of a significant decrease to monofilament testing, incomplete positional sensing, mild motor involvement of the toes and severe sensory involvement in the bilateral feet, are contemplated by the rating criteria (i.e., 38 C.F.R. § 4.124a, DC 8521), which reasonably describe the Veteran's disabilities.  Therefore, referral for consideration of an extraschedular rating is not warranted for these claims.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim for service connection for hypertension has been granted, thus, any deficiency in the duty to notify and assist is non-prejudicial.  

With respect to the claim for service connection for benign schwannoma and the claims for higher ratings, prior to the issuance of the July 2002 rating decision that is the subject of the appeal, the Veteran was advised of the evidence necessary to substantiate a claim for service connection and of his and VA's respective duties in obtaining evidence.  See March 2002 letter.  He was also notified of effective dates for ratings and degrees of disability.  See March 2006 letter.  The Board notes that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven."  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  When service connection has been granted and an initial disability rating and effective date have been assigned, section 5103(a) is no longer applicable.  Accordingly, the duty to notify has been fulfilled as to these claims.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty has also been met, as the Veteran's service, VA and private treatment records, to include records from the Social Security Administration (SSA), have been associated with the claims folder.  The Veteran was also afforded several appropriate VA examinations in connection with his claims.  The Board remanded the claims in August 2008 for additional development and to address due process concerns.  More specifically, the RO/AMC was instructed to provide the notice required to substantiate a claim for service connection on a secondary basis, request records from the SSA, schedule the Veteran for a neurological examination in regards to his claims for increased ratings, and to arrange for specialists to provide opinions regarding the Veteran's claims for service connection.  The first three remand instructions were substantially complied with and, as discussed above, the Board requested opinions from specialists in oncology and cardiovascular diseases following receipt of the ARNP's opinions in January 2009.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.

The Board notes that the Court has held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with that regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, - Vet. App. -, No. 08-4080 (Jul. 1, 2010).  In this case, the undersigned VLJ set forth the issues to be discussed at the hearing and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  See June 2008 hearing transcript.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  Rather, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for benign schwannoma is denied.  

Service connection for hypertension is granted.  

An initial rating in excess of 10 percent for peripheral neuropathy, right lower extremity, prior to January 4, 2005 is denied.  

An initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity, prior to January 4, 2005 is denied.  

An initial rating of 30 percent, and no higher, for peripheral neuropathy, right lower extremity, have been met as of January 4, 2005, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating of 30 percent, and no higher, for peripheral neuropathy, left lower extremity, have been met as of January 4, 2005, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Service connection for bilateral hearing loss was denied a November 2008 rating decision.  The Veteran filed a NOD in December 2008.  The United States Court of Appeals for Veterans Claims (Court) has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case with respect to the issue of entitlement to service connection for bilateral hearing loss.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


